MEMORANDUM ***
Refugio Vega-Aparicio and his wife Velma Vega, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
In their opening brief, Petitioners fail to address, and therefore have waived any challenge to, the BIA’s determination that their motion to reopen was filed out of time. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues not specifically raised and argued in a party’s opening brief are waived).
We do not consider any challenge to the BIA’s February 28, 2005 order upholding an immigration judge’s denial of cancellation of removal, because that decision was the subject of a previous petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.